Citation Nr: 1716048	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (except for the period from November 5, 2012 to March 1, 2013, when a temporary total rating was in effect).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

This appeal was previously before the Board in January 2016 at which time it was remanded to schedule the Veteran for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a December 2016 Board videoconference hearing and a transcript of this hearing is of record.  

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed within, the Board finds that a claim for TDIU is raised by the record as part of the claim for increased rating for PTSD and that issue is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial rating in excess of 70 percent for his service-connected PTSD.  The Veteran was most recently provided with September and October 2009 VA examinations.  However, the Board finds the Veteran's PSTD has worsened since these examinations.  Specifically, the Veteran testified at his December 2016 hearing that he is no longer in a relationship as noted by the October 2009 examiner.  Additionally, the Veteran reported hospitalizations as recently as 2014 as a result of his service-connected PTSD.  He was awarded a temporary total rating for a hospitalization that began in November 2012.  Thus, although it appears the Veteran's service-connected PTSD has increased in severity since the 1009 VA examinations, he has not been afforded any examination subsequent to his hospitalization.  Thus, a new examination is needed.  .  

Additionally, the Board notes that the Veteran testified at his December 2016 hearing that he had worked intermittently but most recently in 2015.  However an October 2009 VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability submitted by the Veteran only contained his employment history up to 2009.  Thus, in order to properly evaluate the Veteran's service-connected PTSD and any entitlement to TDIU, an updated VA Form 21-8940 must be obtained. 

Moreover, the record indicates the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The Veteran must be provided with a VA Form 21-8940 Application for Increased Compensation Based on Unemployability and asked to report his employment status since 2009.  

3.  After completing steps one and two schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

4.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

